Citation Nr: 0830428	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to an initial rating in excess of 30 percent 
for the postoperative residuals of gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome (IBS).  

3.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of an amputation of the left thumb.  

4.  Entitlement to an initial compensable rating for a sleep 
apnea, status post surgery.  

5.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism, status post thyroidectomy.  

6.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder.  

7.  Entitlement to an initial compensable rating for a left 
knee disorder.  

8.  Entitlement to an initial compensable rating for migraine 
headaches.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The claims for higher initial evaluations for hypothyroidism, 
right and left knee disorders, and migraine headaches are 
addressed in the REMAND section of this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disorder is not currently 
demonstrated.  

2.  The veteran's GERD is manifested by pain, without 
evidence of weight loss, hematemesis, melena or anemia or 
symptoms productive of severe impairment of health.  

3.  The veteran has an amputation of the thumb of a minor 
extremity without metacarpal resection, but with tenderness 
noted at the site of the amputation on palpation.  

4.  The veteran's sleep apnea is currently asymptomatic, 
without evidence of daytime hypersomnolence.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for the postoperative residuals of GERD and IBS have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  

3.  The criteria for an initial rating in excess of 20 
percent for amputation of the left thumb have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5152 (2007).  

4.  The criteria for a separate 10 percent rating for a 
tender scar at the site of the amputation of the left thumb 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

5.  The criteria for an initial compensable rating for sleep 
apnea have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 6847 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an August 2006 
letter.  

As this case concerns initial evaluations and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the veteran 
for any alleged failure to give adequate 5103(a) notice for 
the initial service connection claims which were granted and 
gave rise to the present appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in 
which the VA General Counsel held that separate notification 
is not required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to service connection for a chronic low back 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the evidence of record regarding the 
veteran's claim for service connection for a low back 
disorder, which includes the veteran's service treatment 
records, medical evidence of treatment received subsequent to 
service and compensation examinations performed by VA, 
primarily an examination conducted in July 2004.  After 
review, the Board finds no basis for the establishment of 
service connection.  In this regard, it is noted that while 
the veteran did have some complaints of low back pain while 
on active duty, no chronic disability was demonstrated during 
service.  On examination by VA in July 2004, the veteran 
again had complaints of low back pain, but examination of the 
back was normal.  VA outpatient treatment records subsequent 
to this examination do not demonstrate manifestations of a 
low back disorder.  The veteran has subsequently been treated 
for low back pain.  In this regard, the Board observes that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
lay submissions.  The veteran, however, has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic low back 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Claims for higher initial evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  GERD and IBS

The veteran is claiming an increased evaluation for his GERD, 
which was assigned an initial evaluation of 30 percent.  His 
evaluation has been made as analogous to a hiatal hernia.  
For this disorder, a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation that is accompanied by substernal 
or arm and shoulder pain that is productive of considerable 
impairment of health.  A 60 percent rating requires symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combination 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

An examination was conducted by VA in July 2004.  At that 
time, it was noted that the veteran was on miscellaneous 
medications and had undergone an endoscopic surgical 
procedure, which made his symptoms significantly worse.  He 
has several subsequent procedures, which had resulted in 
transient anemia, as well as symptoms of gastroenteritis and 
IBS.  These symptoms resolved within a few weeks of the 
procedures.  He had lost about 30 pounds and took medication 
for pain and to control his reflux.  On examination, he had 
hypoactive bowel sounds and his abdomen was diffusely tender, 
without palpable organomegaly.  There was a 10 to 11 inch 
vertical scar that was no more tender than the surrounding 
abdomen.  The pertinent diagnosis was chronic GERD, with 
multiple surgeries and multiple transient complications, 
including stomach ulcers, anemia, IBS, and gastroenteritis, 
all of which had been of a temporary nature.  

An April 2005 letter was received from a service physician 
who had treated the veteran while on active duty.  He related 
the veteran's history of in-service surgeries and stated that 
the veteran's weigh from May 2004 to February 2005 had been 
stable at 180 to 190 pounds.  With a height of 6'3", the 
weight was in the normal range.  Multiple tests had been 
performed including an esophagogastroduodenoscopy in July 
2004 that showed that the stomach appeared to be a normal 
post-operative hemigastrectomy stomach with normal Billroth 
II anastomosis.  There was no evidence of a filling defect, 
bowel dilatation, wall thickening, mucosal irregularity, 
signs of obstruction or dysmotility.  A test to rule out 
bowel ischemia, conducted in March 2005, was also normal.  
The veteran did have abdominal pain that had not improved.  

Review of the record shows that the veteran's GERD causes 
pain, but there is no evidence of weight loss, hematemesis, 
melena or anemia.  Neither has it been demonstrated in the 
record that the veteran has symptoms that cause severe 
impairment of health.  

The Board also notes that, in the absence of symptoms 
equating to more than mild irritable colon syndrome, a 
separate compensable evaluation for IBS is not warranted 
under Diagnostic Code 7319.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 30 percent for the postoperative residuals of 
GERD and IBS, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.

C.  Left thumb

For amputation of the thumb of a minor extremity, at the 
distal joint or through the distal phalanx, or at the 
metacarpophalangeal joint or through the proximal phalanx, a 
20 percent rating is warranted.  For a 30 percent rating, the 
amputation must be with metacarpal resection.  
38 C.F.R. § 4.71a, Diagnostic Code 5152.  

An examination was conducted by VA in July 2004.  At that 
time, it was noted that the veteran was right-handed.  It was 
noted that the veteran's left thumb was injured in a circular 
saw accident, with severing of the distal phalanx at 
approximately the interphalangeal joint.  The stump was well-
healed, but was tender distally with any form of impact.  To 
provide "bump" protection, the veteran wore a metal 
fingertip splint most of the time, but otherwise used no 
medication.  Range of motion of the proximal phalanx was 
normal and he was able to touch it to his opposite four 
fingertips.  His symptoms did not impair his activities of 
daily living, except that it was difficult to lift as much or 
as easily as previously.  The diagnosis was amputation of the 
distal phalanx of the left thumb.  

The veteran's left thumb amputation is not shown to involve 
metacarpal resection.  As such, a rating in excess of 20 
percent for the amputation itself is not warranted.  
Nevertheless, where there is separate and distinct 
symptomatology of a single condition it should be separately 
rated.  Where the symptomatology of a condition is 
duplicative or overlapping with symptomatology of another 
condition, it may not receive a separate evaluation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, the veteran has tenderness on 
palpation of the amputation site.  Scars, that are 
superficial and painful on examination. warrant a 10 percent 
evaluation.  A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  As the veteran has 
tenderness on the tip of his thumb, an additional 10 percent 
rating is warranted.  

Again, as the veteran has submitted no evidence showing that 
his service-connected thumb disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and as 
there is also no indication that these disorders have 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

D.  Sleep apnea

The veteran has also appealed the initial evaluation assigned 
for his sleep apnea.  For this disorder, a noncompensable 
evaluation is warranted when the disorder is asymptomatic, 
but with documented sleep disorder breathing.  A 30 percent 
rating is warranted where persistent day-time hypersomnolence 
is demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 6847.  

An examination was conducted by VA in July 2004.  At that 
time, it was noted that the veteran had undergone a sleep 
study in 2001 with diagnosis of sleep apnea.  He had 
undergone a surgical removal of his uvula and tonsils, with 
full correction of his problem.  Since the surgery, he had 
had no subsequent snoring or apnea.  Review of additional 
treatment records does not show evidence of symptomatic sleep 
apnea.  As the veteran's sleep apnea is currently shown to be 
asymptomatic, without evidence of day-time hypersomnolence, a 
compensable evaluation is not warranted.  38 C.F.R. §§ 4.3, 
4.7.

Again, as the veteran has submitted no evidence showing that 
his service-connected sleep apnea has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).


ORDER

Service connection for a chronic low back disorder is denied.  

An initial rating in excess of 30 percent for the 
postoperative residuals of GERD and IBS is denied.  

An initial rating in excess of 20 percent for the residuals 
of the amputation of the left thumb is denied. 

A separate 10 percent rating for a tender scar at the 
amputation site of the left thumb is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

An initial compensable rating for a sleep apnea, status post 
surgery is denied.  



REMAND

Upon a review of the claims file, the Board finds that 
additional examinations are needed for the veteran's service-
connected hypothyroidism, right and left knee disorders, and 
migraine headaches.  

With regard to hypothyroidism, the Board notes a distinct 
lack of clinical findings from the July 2004 VA examination.  
Rather, the assigned diagnosis appears to be based on the 
veteran's reported history, with no references to the 
presence and extent of any of the symptoms listed in 
38 C.F.R. § 4.119, Diagnostic Code 7903.

With regard to the remaining claims, the Board notes 
subsequent VA outpatient treatment for complaints of 
bilateral knee pain and migraine headaches.  This relatively 
recent treatment calls into question whether an examination 
more than four years old can be considered sufficiently 
contemporaneous for rating purposes.  The Board is aware that 
the length of time since the last examination, in and of 
itself, does not warrant a further examination.  This, 
however, does not hold in instances where the veteran has 
reported a worsening, as appears to be reflected in the more 
recent consultation reports.  See VAOPGCPREC 11-95 (April 7, 
1995).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected hypothyroidism, right and left 
knee disorders, and migraine headaches.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

With regard to hypothyroidism, the 
examiner should describe whether the 
veteran needs continuous medication for 
control and the degree of any current 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbances, or weight gain.

With regard to both knees, the veteran 
should undergo range of motion studies, 
with commentary as to the degree of any 
painful motion, functional loss due to 
pain, excess fatigability, weakness, and 
additional disability during flare-ups.  
The examiner should specifically state 
whether these disorders encompass 
instability or arthritis.

With regard to migraine headaches, the 
examiner should described the frequency 
of attacks of migraine.  If 
characteristic prostrating attacks are 
found, the examiner should so state and 
indicate the frequency of such attacks.

All tests and studies deemed necessary by 
the examiner should be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to higher initial evaluations 
for hypothyroidism, right and left knee 
disorders, and migraine headaches should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


